DETAILED ACTION
This office action is in response to Applicant’s submission filed on 24 January 2019.     THIS ACTION IS FINAL.

Status of Claims
Claims 1-18 are pending.
Claims 1-18 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-18.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Judicial Exception
Claims 1-18 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
With regards to Claims 1-18
 (Independent Claims)  For claim 1 / 10, the claim recites a method / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 10, in part, recites 
“…. pruning the candidate model by removing the at least one batch normalization layer from the candidate model to form a pruned candidate model … when the at least one batch normalization layer is connected to and adjacent to a corresponding linear operation layer; adjusting weights of the corresponding linear operation layer to compensate for the removal of the at least one batch normalization layer … such that inference accuracy of the pruned candidate model is substantially the same as inference accuracy of the pre-trained deep neural network model ….” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting electronic Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 10 recites the additional elements: (a) “the device comprising: a processor; and a non-transitory memory electrically coupled to the processor, the memory comprising computer code …”; (b) “inputting the pre-trained deep neural network model to a non-transitory memory …”, “outputting the pruned candidate model …” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra 
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic hardware processors and data input / output is WURC / extra-solution activities, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 2-9 / 11-18 are dependent on claim 1 / 10 and include all the limitations of claim 1 / 10. Therefore, claims 2-9 / 11-18 recite the same abstract ideas. 
With regards to claim 2 / 18, the claims recite “selecting at least one recommended content item, the selecting being made on the basis of a user profile and the optimized item matrix”, which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “executed by a recommendation server accessible by the electronic device via a communication network” language,  “selecting” in the limitation citied above could be performed by a human mind.  The claim recites the additional retrieving a user profile associated with the electronic device…” which is insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  The claim is not patent eligible.
With regards to claims 2-9 / 11-18, the claims recite additional process for data analysis which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.


Art Rejection Analysis

There is no art rejection for claims 1-18.  When reading the claim in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 1-18.   
Regarding the amended independent claims 1, 10, the primary reason for no art rejection is the inclusion of the following specific elements, in combination with the other elements cited, which is not found in the prior art of record: “pruning the candidate model by removing the at least one batch normalization layer from the candidate model to form a pruned candidate model when the at least one batch normalization layer is connected to and adjacent to a corresponding linear operation layer; adjusting weights of the corresponding linear operation layer to compensate for the removal of the at least one batch normalization layer such that inference accuracy of the pruned candidate model is substantially the same as inference accuracy of the pre-trained deep neural network model”.
Regarding the dependent claims, which include all the limitations of the independent claims, therefore there is also no art rejection for them.
The followings are references closest to the invention claimed:
Molchanov et al., “Pruning convolutional neural networks for resource efficient inference”, ICLR 2017 [hereafter Molchanov] teaches pruning neurons in convolutional neural networks.
Grauman, et al., US-PGPUB NO.2019/0355128A1 [hereafter Grauman
Wang, et al., US-PGPUB NO.2020/0311549A1 [hereafter Wang] teaches pruning a convolution network based on feature map variation.
Li, et al., US-PGPUB NO.2019/0050734A1 [hereafter Li] teaches deep neural network compression via pruning connections.


Response to Argument

Applicant’s arguments filed 16 November 2021 has been fully considered but they are not fully persuasive. 
Regarding 101 rejections, Applicant argued that (p.10-11),

    PNG
    media_image1.png
    390
    751
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    325
    743
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    552
    772
    media_image3.png
    Greyscale

Examiner replies: The process claimed improve the complexity of an abstract data model which can be performed by human using paper and pen.  There is no additional elements in the claims showing integration into a practical application.  Hence the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.




Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2128